Exhibit 10.1

 

AMENDMENT NO. 1 TO STOCKHOLDER AND VOTING AGREEMENT

 

THIS AMENDMENT NO. 1 TO STOCKHOLDER AND VOTING AGREEMENT (this “Amendment”),
dated as of June 1, 2010, is made and entered into among Merit Medical
Systems, Inc., a Utah corporation (the “Buyer”), and Cerberus Partners, L.P. and
Cerberus International, Ltd. (each a “Stockholder” and collectively, the
“Stockholders”).

 

RECITAL

 

The Buyer and the Stockholders previously entered into that certain Stockholder
and Voting Agreement, dated as of May 13, 2010 (the “Agreement”), and now desire
to amend certain of the terms thereof.  Except as otherwise defined herein,
capitalized terms used herein, but not otherwise defined, have the respective
meanings ascribed thereto in the Agreement.

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, and agreements contained in the Agreement and this
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

1.               Amendment.  Each of the parties hereto agree that Recital B of
the Agreement shall be deleted and replaced in its entirety with the following:

 

B.                                     As of the date hereof, the Stockholders
beneficially own and are entitled to dispose of (or to direct the disposition
of) and to vote (or to direct the voting of) that number of shares of (i) the
Series A Preferred Stock, par value $0.01 per share, and (ii) the common stock,
par value $0.01 per share, of the Company, as set forth on the attached
Exhibit A (which is incorporated herein by this reference) (all such preferred
and common shares collectively, the “Shares”), which Shares entitle the
Stockholders to vote on all matters presented to the stockholders of the
Company.  The Shares owned by the Stockholders, together with any other shares
of capital stock of the Company the beneficial ownership of which is acquired by
the Stockholders, subsequent to the date of this Agreement, are collectively
referred to herein as “Subject Shares.”

 

2.                                       No Further Amendment; Miscellaneous. 
Except as specifically provided in this Amendment, the remaining provisions of
the Agreement remain in effect according to their respective terms.  The
“Miscellaneous” provisions set forth in Article IV of the Agreement are hereby
incorporated herein by reference.

 

[remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 1
to Stockholder and Voting Agreement to be signed as of the day and year first
written above.

 

 

The Buyer:

 

 

 

MERIT MEDICAL SYSTEMS, INC.:

 

 

 

 

By:

/s/ Kent Stanger

 

Name:

Kent Stanger

 

Title:

Chief Financial Officer

 

 

 

 

The Stockholders:

 

 

 

 CERBERUS PARTNERS, L.P.

 

 

 

  By:

  Cerberus Associates, L.L.C.,

 

 

  its general partner

 

 

 

 

By:

/s/ Seth P. Plattus

 

Name: Seth P. Plattus

 

Title: Senior Managing Director

 

 

 

 

 

CERBERUS INTERNATIONAL, LTD.

 

 

 

  By:

  Partridge Hill Overseas Management, LLC,

 

 

  its investment manager

 

 

 

 

  By:

/s/ Seth P. Plattus

 

Name: Seth P. Plattus

 

Title: Senior Managing Director

 

 

 

Addresses for the Stockholders pursuant to Section 4.6:

 

 

 

c/o Cerberus Capital Management, L.P.

 

299 Park Avenue

 

New York, NY 10171

 

Attention: General Counsel

 

Facsimile: (212) 891-1540

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Lowenstein Sandler PC

 

65 Livingston Avenue

 

Roseland, NJ 07068

 

Attention: Robert G. Minion, Esq.

 

Facsimile: (973) 597-2400

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Series A Preferred Stock

 

Stockholder

 

Number of Series A Preferred Shares
(on an as converted basis)

Cerberus International, Ltd.

 

3,171 shares of Series A Preferred Stock (792,750 shares of common stock on an
as converted basis)

 

 

 

Cerberus Partners, L.P.

 

1,645 shares of Series A Preferred Stock (411,250 shares of common stock on an
as converted basis)

 

Common Stock

 

Stockholder

 

Number of shares of Company Common Stock

Cerberus International, Ltd.

 

937,212 shares of Company Common Stock

 

 

 

Cerberus Partners, L.P.

 

469,256 shares of Company Common Stock

 

--------------------------------------------------------------------------------